Eon a Second Behearing.
Manning, C. J.
An opinion was read and judgment rendered in this cause last year. Upon application for a rehearing it was granted, and, a second judgment was rendered. This is an application for another, rehearing. We have said in the “succession of Milton Taylor,” wherein a similar petition was presented, that it is an innovation upon the established practice of this court, and is not warranted by the Code of Practice.- For that and other reasons this day assigned in rejecting the application in that cause, the prayer in this suit is refused and denied. .